Citation Nr: 1128019	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  06-30 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a breathing disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for an eye disability, claimed as sensitivity to bright lights.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to April 1970, including service in the Republic of Vietnam from May 1968 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied the Veteran's claims for service connection for sinusitis, a skin condition, breathing problems, PTSD and headaches.  This rating decision also denied the Veteran's request to reopen his claim for service connection for an eye condition.

The Veteran testified before the undersigned at a January 2007 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

An August 2007 Board decision granted the Veteran's request to reopen to his claim for service connection for an eye disability.  The reopened claim as well as the remaining claims for service connection were remanded for further development.

Additional evidence pertinent to the claim on appeal was submitted subsequent to the issuance of the April 2009 supplemental statement of the case (SSOC).  RO consideration of this evidence was waived in May 2011.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran withdrew his claims for service connection for sinusitis, a skin disability, a breathing disability, headaches and an eye disability in an April 2011 letter.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for service connection for sinusitis, a skin disability, a breathing disability, headaches and an eye disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran indicated in an April 2011 letter that he wished to withdraw his claims of entitlement to service connection for sinusitis, a skin disability, a breathing disability, headaches and an eye disability.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his authorized representative.  Id.

The Veteran has withdrawn this appeal there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claims of entitlement to service connection for sinusitis, a skin disability, a breathing disability, headaches and an eye disability and these claims are dismissed.


ORDER

The claim of entitlement to service connection for sinusitis is dismissed.

The claim of entitlement to service connection for a skin disability is dismissed.

The claim of entitlement to service connection for a breathing disability is dismissed.

The claim for entitlement to service connection for headaches is dismissed.

The claim for entitlement to service connection for an eye disability, claimed as sensitivity to bright lights is dismissed.


REMAND

VA has recently amended its regulations governing service connection for PTSD to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(4)).

The revised regulation became effective July 13, 2010, and applies in cases like the Veteran's which were appealed prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The Veteran has reported PTSD as a result of various events he experienced while serving in combat operations in Vietnam, including being subjected to enemy fire while landing in Cam Ranh Bay.   Service treatment records were negative for complaints, treatments or diagnoses related to any psychiatric disorder.  Service personnel records indicate that the Veteran had participated in the Vietnam Counteroffensive Phase III, IV and V.  

Post-service VA treatment records document the Veteran's participation in a PTSD education group and a diagnosis of PTSD.  A September 2007 VA PTSD status form indicates that the Veteran's PTSD was related to his in-service observation of "atrocities;" however, this document was created by a nurse and was not co-signed by a psychiatrist or psychologist.  The remaining post-service VA treatment notes do not document a diagnosis of PTSD that was found to be related to service by a VA psychiatrist or psychologist.  In light of the foregoing, and the Veteran's report regarding a continuity of symptomology, the Board finds that a contemporaneous VA psychiatric examination is necessary to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA psychiatric examination to determine whether any current acquired psychiatric disorder including PTSD is related to active duty service.  This examination must be performed by a VA psychologist or psychiatrist.  The claims file including a copy of this remand must be made available to and be reviewed by the examiner.  The examiner should indicate such review in the examination report or in an addendum.

If PTSD is diagnosed, the examiner should specify the stressors supporting the diagnosis.  If PTSD is not demonstrated currently, the examiner should opine as to whether the Veteran met the criteria for that diagnosis at any time since July 2005.

In offering an assessment, the examiner must specifically acknowledge and discuss the Veteran's report regarding the onset of his psychiatric symptoms.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder, to specifically include PTSD, is related to or had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner should provide a rationale for this opinion. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

2.  If the claim on appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


